Citation Nr: 0821704	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-32 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for status post medial 
meniscectomy and lateral release, right knee, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a lumbar spine 
disability (to include spondylolisthesis and spondylolysis), 
as secondary to the veteran's service connected knee 
disabilities.  

4.  Entitlement to service connection for a cervical spine 
disability (to include degenerative joint disease), as 
secondary to the veteran's service connected knee 
disabilities.  

5.  Entitlement to service connection for a bilateral hip 
disability, as secondary to the veteran's service connected 
knee disabilities.  

6.  Whether the reduction in rating from 20 percent to 10 
percent for the veteran's degenerative joint disease, right 
knee, questionable internal derangement, possible meniscal 
tear was proper.

7.  Entitlement to an increased rating for acromioclavicular 
(AC) separation, left shoulder, with impingement syndrome and 
degenerative changes, currently rated as 20 percent 
disabling.

8.  Entitlement to an earlier effective date (prior to 
December 30, 2005) for the veteran's increased rating from 10 
percent to 20 percent for AC separation, left shoulder, with 
impingement syndrome and degenerative changes.

9.  Entitlement to an increased rating for pes planus, right 
foot, currently rated as 10 percent disabling.  

10.  Entitlement to a compensable rating for pes planus, left 
foot, currently rated as 0 percent disabling.

11.  Entitlement to service connection for an anxiety/social 
disorder.

12.  Entitlement to service connection for a left Achilles 
tendon injury.

13.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983; and from May 1985 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2005, October 2005, January 2007, and 
July 2007 rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the RO issued a February 2008 rating 
decision in which it denied an increased rating for third, 
fourth, and fifth digit MIP joint deformity of the left hand.  
The claims file does not show that the veteran has filed a 
notice of disagreement in regard to this issue.  

The issues of entitlement to service connection for lumbar 
spine, cervical spine, bilateral hip, and left Achilles 
tendon disabilities; and entitlement to increased ratings for 
status post medial meniscectomy and lateral release of the 
right knee and degenerative joint disease of the left knee 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence does not support a 
finding of an improvement in the ability to function under 
ordinary conditions of life and work sufficient to warrant a 
reduction from a 20 percent rating to a 10 percent rating, 
effective January 1, 2006.  

2. The veteran's service-connected AC separation, left 
shoulder, with impingement syndrome and degenerative changes 
is not manifested by range of motion of the veteran's major 
arm limited to midway between the side and shoulder; or the 
range of motion of the veteran's minor arm limited to 25 
degrees from the veteran's side.
 
3.  The veteran's claim for an increased rating for AC 
separation, left shoulder, with impingement syndrome and 
degenerative changes was received January 10, 2006; and the 
RO granted an increased rating effective December 30, 2005.  
There was no ascertainable increase in the veteran's 
disability prior to December 30, 2005. 

4.  The veteran's service-connected pes planus, right foot is 
not manifested by a severe disability with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.

5.  The veteran's service-connected pes planus, left foot, is 
moderate, and manifested by pain on manipulation and use of 
the feet.  It is not manifested by a severe disability with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated indications 
of swelling on use, and characteristic callosities.
   
6.  An anxiety/social disorder was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

7.  Sleep apnea was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for 
degenerative joint disease, right knee, questionable internal 
derangement, possible meniscal tear from January 1, 2006, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5260 (2007); 
38 C.F.R. §§ 3.159, 3.344, 4.2, 4.7, 4.10 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
AC separation, left shoulder, with impingement syndrome and 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5201 (2007).

3.  The criteria for entitlement to an effective date prior 
to December 30, 2005, for an increased rating for AC 
separation, left shoulder, with impingement syndrome and 
degenerative changes are not met.  38 U.S.C.A. §§ 5110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.400 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right foot pes planus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 5276 (2007).

5.  The criteria for entitlement to a disability evaluation 
of 10 percent, but no greater, for the veteran's service-
connected left foot pes planus have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 5276 (2007).

6.  An anxiety/social disorder was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
  
7.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated March 2004 and September 2006.                                                                     

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by legal counsel experienced in matters of VA law, 
and the Board believes it reasonable to assume that this 
trained representative, as the veteran's agent, is fully 
aware of the particulars of what is necessary for higher 
ratings during the appeal process which has been ongoing 
since January 2004.  Under the circumstances, the Board finds 
that no useful purpose would be served by remanding the 
issues to the RO to furnish notice as to elements of the 
claims which the veteran has already effectively been made 
aware of.  

Moreover, as to the issue of entitlement to an earlier 
effective date for the establishment of a 20 percent rating 
for AC separation, left shoulder, with impingement syndrome 
and degenerative changes; since the issue is a downstream 
issue from that of the granting of the increased rating (for 
which a VCAA letter was duly sent in September 2006), another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the United States Court of Appeals 
for Veterans Claims has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the appellant was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The March 2004 VCAA notification did not advise the appellant 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection; however, the Board 
notes that the RO sent the veteran another VCAA notice in 
September 2006, that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in February 2003, September 2004, 
December 2005, and October 2006; obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Reduced Ratings - Right knee

In February 1996, the RO granted service connection for the 
veteran's degenerative joint disease, right knee, 
questionable internal derangement, possible meniscal tear and 
assigned a 10 percent rating effective May 3, 1995.  A March 
2003 RO rating decision increased the veteran's rating to 20 
percent effective January 23, 2003.  

In a January 2005 rating decision, the RO proposed to reduce 
the rating for degenerative joint disease, right knee, 
questionable internal derangement, possible meniscal tear 
from 20 percent to 10 percent.  In an October 2005 rating 
decision, the RO implemented that reduction, effective 
January 1, 2006, and the appellant appealed.

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet.App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed the appellant of the 
procedures for the presentation of evidence, the right to a 
hearing, and representation options.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 20 percent rating was in effect less 
than 5 years, and thus various provisions of 38 C.F.R. § 
3.344, pertaining to stabilization of disability ratings, do 
not apply; reexamination disclosing improvement will warrant 
a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted in Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4. An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

The RO evaluated the veteran's degenerative joint disease, 
right knee, questionable internal derangement, possible 
meniscal tear under 38 C.F.R. § 4.118, Diagnostic Codes 5010 
and 5260. 

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003. Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees. A 20 percent rating is warranted for leg flexion 
limited to 30 degrees. A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

The veteran underwent a VA examination in February 2003.  He 
complained of constant pain in the right knee that rated 
approximately a 7 on a scale of 1-10.  He also complained of 
weakness, stiffness, swelling, heat, instability, giving way, 
locking, fatigability, and lack of endurance.  He reported 
flare-ups of pain in which the pain increases to an 8, with 
painful swelling.  He reported at least weekly episodes that 
last all day.  He couldn't identify any specific 
precipitating or alleviating factors.  He estimated that 
during a flare-up, he has a 20 percent increased limitation 
of motion and 20 to 30 percent increased functional 
impairment.  He reported wearing a right neoprene Velcro 
closure type sleeve.  

The examiner noted that the veteran had a right medial 
meniscectomy in April 2002.  He underwent a right lateral 
release at that same time.  The veteran verbalized that he 
has had no significant relief of his discomfort.  To the 
contrary, he stated that the severity of the painful 
stiffness and swelling increased, as well as the frequency of 
flare-ups.  He denied episodes of dislocation, and there was 
no indication of an inflammatory process.  

The veteran reported that the disability has an adverse 
effect on his usual occupation as a police officer.  He could 
not give pursuit on foot.  He could not run; he could not 
perform physical training; and he avoided altercation 
contact.  He also could not participate in sports; and he 
reported an increased difficulty maintaining body weight.  

Upon examination, he was able to achieve flexion of the knee 
from 0 to 110 degrees.  He experienced pain at 90 degrees but 
was able to push through it to 110 degrees.  He achieved 
extension from 0 to 0 degrees.  There was significant 
tenderness over the medial joint line.  There was 3+ crepitus 
easily audible.  There was positive McMurray's test; however, 
Lachman's test was negative.  There was a positive patellar 
inhibition test.  There was evidence of 1+ effusion.  The 
examiner addressed the DeLuca criteria by stating that the 
veteran pushed through pain in range of motion testing.  
Weakness, excess fatigability, lack of endurance, and 
incoordination were not specifically identified.  Evidence of 
pain was apparent in the form of verbalization, facial 
grimacing, and cogwheeling at full extent of range of motion.  
Examination of footwear failed to identify abnormal weight 
bearing.  There was no additional limitation with repetitive 
use.  The veteran was diagnosed with bilateral degenerative 
joint disease of the knees; status post medial meniscectomy 
of the right knee; and decreased flexion of the right knee.  
X-rays revealed mild degenerative changes of both knees, 
unchanged from July 2001.  

The veteran underwent another VA examination in September 
2004.  With regard to the right knee, he reported popping, 
swelling, pain, and locking of the knee.  He stated that it 
does not affect his usual occupation because he had a very 
sedentary job that involved sitting at a computer.  He 
reported that it affects his daily activities insofar as 
increased activity causes increased pain.  

The veteran stated that the disability affects his daily 
activities in that he is unable to participate in sports.  He 
reported flare-ups of pain once or twice per month.  He 
denied instability or giving way of the knee; but reported 
some weakness and fatigability.   

Upon examination, the right knee showed a mild valgus 
alignment with full range of motion from 0-140 degrees.  
There was some crepitus noted along the lateral trunk line.  
It was non-tender.  Lachman's and pivot shift were negative.  
Posterior Drawer was absent.  There was mild retropatellar 
compression tenderness present.  There was mildly increased 
pain with resisted motion.  There was no gross fatigability 
or weakness seen with repetitive range of motion testing.  
The veteran was diagnosed with arthritis of the right knee.  
The examiner sated that he would assign an additional 5 
degrees worth of loss of motion due to DeLuca criteria.  

The RO's decision to reduce the veteran's rating was based on 
his September 2004 VA examination and the fact that he 
demonstrated full range of motion of his right leg.  When the 
RO reduced the 20 percent rating for the veteran's 
degenerative joint disease, right knee, questionable internal 
derangement, possible meniscal tear, that rating had been in 
effect from January 2003 to January 2006, less than five 
years.  Thus, under 38 C.F.R. § 3.344(c), the rating could be 
reduced based on reexaminations disclosing improvement in the 
disability.  The Board finds that a single medical 
examination does not show sustained improvement.  Although 
decreased symptomatology was shown on the day of the 
examination, the Board notes that fluctuations of the 
disability do not necessarily reflect an improvement.  The 
veteran stated at his September 2004 examination that the 
right knee disability does not affect his usual occupation.  
However, the Board notes that the reason for that is the fact 
that his job was sedentary (sitting at a computer).  In 
contrast, at his February 2003 examination, he stated that 
the right knee limits him in his job as a police officer.  He 
noted that he could not run or perform physical training.  It 
appears to the Board that his functionality may not have 
improved.  Instead, the veteran simply has a different job 
description.  In a reduction case, a preponderance of the 
evidence must show the required improvement before a 
reduction is warranted.  In the present case the Board is 
unable to conclude that the preponderance of the evidence 
supports a finding of improvement in the severity of the 
veteran's disability.  Therefore, the Board must conclude 
that the reduction of the rating was not warranted.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Left shoulder
The veteran's service-connected AC separation, left shoulder, 
with impingement syndrome and degenerative changes has been 
rated by the RO under the provisions of Diagnostic Code 
5201.  Under this regulatory provision, a rating of 20 
percent is warranted when the veteran's major arm motion is 
limited to raising the arm to shoulder level; or when the 
motion of the veteran's minor arm is limited to midway 
between the side and shoulder.  A 30 percent disability 
rating is warranted when the range of motion of the veteran's 
major arm is limited to midway between the side and shoulder; 
or the range of motion of the veteran's minor arm is limited 
to 25 degrees from the veteran's side.  A 40 percent rating 
is warranted when the veteran is unable to raise his major 
arm to 25 degrees from his side.

The Board notes that the January 2007 rating decision that is 
the subject of this appeal increased the veteran's rating 
from 10 percent to 20 percent, effective December 30, 2005.  

A November 2005 MRI of the left shoulder revealed high grade 
partial thickness tear of the supraspinatus tendon and mild 
tendonitis of the subscapularis tendon.  

A private treatment report dated December 7, 2005 reflects 
that the veteran sought treatment for increased pain in his 
left shoulder with overhead lifting and behind the back 
motions.  On examination, there was a 2-3 cm. mass which was 
soft and mobile, just lateral to the acromial border.  It was 
minimally tender.  There was no warmth or erythema.  Skin was 
otherwise in good repair.  Range of motion was quite good.  
Impingement signs were positive.  Biceps signs were negative.  
There was minimal tenderness over the AC joint.  He was 
diagnosed with bursitis, left shoulder; and rule out lipoma, 
left shoulder.

On December 30, 2005, the veteran sought treatment from the 
VA on an outpatient basis.  He stated that he had been 
treated by a private orthopedist; who gave him an injection 
for bursitis.  He reported that the shoulder felt somewhat 
better afterwards; but that for the most part, symptoms had 
gotten worse over time.  He stated that he takes Motrin for 
pain.  In addition to pain, the veteran complained that he 
has gotten weaker, and that he cannot lift overhead.  Upon 
examination, the veteran had shoulder movement within normal 
limits; but experienced pain with flexion and abduction 
greater than 90 degrees.  Sensation was intact; but the 
veteran reported numbness and tingling in three fingers of 
the left hand.  There was no swelling or tenderness to 
palpation.  The veteran noted a bump near the AC joint that 
the examiner believed was calcification.  He was diagnosed 
with left shoulder pain.  

The veteran underwent a VA examination in October 2006.  The 
examiner noted that the veteran is right handed.  He had 
limited abduction from 0 to 90 degrees and limited forward 
flexion from 0 to 90 degrees.  Internal and external rotation 
was full at 90 degrees in both directions.  The limited range 
of motion was due to pain and weakness.  The examiner noted 
that there were no further DeLuca losses following repetitive 
motion exercises.  X-rays revealed partial ossification of 
the coracoclavicular ligament; and mild degenerative changes 
in the AC joint without evidence of AC separation.  

Since the veteran is right handed, his left shoulder 
disability affects his minor arm.  In order to warrant a 
rating in excess of 20 percent, the range of motion of the 
veteran's minor arm must be limited to 25 degrees from the 
veteran's side.  There is no evidence that the veteran's left 
arm has ever been limited to this degree.  To the contrary, 
the December 30, 2005 treatment report states that the 
veteran had movement within normal limits; but that pain 
began at 90 degrees (shoulder level).  At his October 2006 
examination, limitation of motion was again limited to 90 
degrees.  

The veteran's representative argued in the veteran's October 
2007 substantive appeal (VA Form 9) that the RO has rated the 
veteran's shoulder disability based on "objective tests" 
and ignored the veteran's subjective complaints of pain.  The 
Board finds that this is not the case.  The December 2005 
examiner stated that the veteran had motion within normal 
limits; but that he experienced pain when the left arm is 
raised further than 90 degrees.  Likewise, the October 2006 
examiner noted that the veteran was limited to 90 degrees of 
flexion and abduction; and that the limitation was due to 
pain and weakness; but that there was no further loss of 
motion.  The Board notes that subjective indicators such as 
pain are taken into consideration insofar as they cause 
additional loss of functionality.  Both the December 2005 and 
October 2006 examiners noted that functionality is decreased 
only in terms of the veteran's inability to reach over head 
or perform behind the back motions.  

The Board notes that the RO granted the veteran a higher 
rating than is indicated by Diagnostic Code 5201.  It granted 
a 20 percent rating based on the veteran's inability to raise 
his arm beyond 90 degrees.  In fact, a 20 percent rating is 
warranted when the veteran's major arm is so limited.  In 
this case, the veteran's left arm is his minor arm.  Under 
Diagnostic Code 5201, in order to warrant a rating of 20 
percent, the veteran's minor arm must be limited to midway 
between the side and shoulder.  

In regards to DeLuca criteria, the October 2006 VA examiner 
specifically stated that the limitation of motion included 
the DeLuca factors; and that the veteran's limitation of 
motion showed no further DeLuca losses following repetitive 
motion exercises.  There is no medical evidence to show that 
there is any additional loss of motion of the left shoulder 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess 
of 20 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for AC separation, 
left shoulder, with impingement syndrome and degenerative 
changes must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Earlier Effective Date - Left shoulder

With regard to increased rating issues, the law pertaining to 
the effective date of a VA claim for increase in disability 
mandates that unless specifically provided otherwise, the 
effective date for the increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes 
on to specifically provide that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date. 38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).

Under 38 U.S.C.A. § 5101(a) (West 2002), a specific claim 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2007).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for  any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  

The veteran's claim for an increased rating was received 
January 10, 2006.  The RO granted an increased rating for the 
veteran's AC separation, left shoulder, with impingement 
syndrome and degenerative changes effective December 30, 
2005.  On that date, the veteran sought treatment at a VA 
medical center and was noted to experience pain when he 
achieved flexion and abduction greater than 90 degrees.  

The Board notes that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).  As such, if it is 
ascertainable that there was an increase in the veteran's 
disability one year prior to January 10, 2006, then the 
effective date would be the date that the increase became 
ascertainable.  

The Board notes that it has reviewed the veteran's outpatient 
treatment records, and there is no ascertainable increase in 
the veteran left arm/shoulder disability until the 
aforementioned outpatient treatment report (dated December 
30, 2005).  Though the veteran sought treatment for other 
disabilities (anxiety disorder, headaches, elevated 
cholesterol levels, etc.) there is no ascertainable increase 
in the veteran left shoulder disability until December 30, 
2005.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than December 30, 2005 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Feet
The veteran's service-connected pes planus right foot has 
been rated by the RO under the provisions of Diagnostic Code 
5276.  Pursuant to that Code, mild symptoms, relieved by 
built-up shoe or arch supports warrants a noncompensable 
rating.  A 10 percent rating under this code, regardless of 
whether the disability is unilateral or bilateral, indicates 
it is moderate with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendon Achilles, and pain 
on manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe disability with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
disability manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.

The veteran's left foot strain (claimed as pes planus) has 
been rated by the RO under the provisions of Diagnostic Code 
5284.  Under this Diagnostic Code, a severe disability 
warrants a 30 percent rating; a moderately severe disability 
warrants a 20 percent rating; and a moderate disability 
warrants a 10 percent rating.  

The veteran submitted a January 2006 private treatment report 
in which Dr. G.S.G. stated that the veteran demonstrated a 
rigid, somewhat arthritic and pronatory foot type with strain 
of the plantar fascia.  He reported that the left foot was 
more symptomatic due to a previous injury of the tendo-
achilles which seemed to be fully functional.  He stated that 
the veteran is likely to experience some increased pain and 
limitation in daily activities depending on the type of 
activities and physical demand on his extremities.  The 
prescribed orthotics and footwear should help alleviate 
current clinical symptoms.  He stated that he is not likely 
to perform normal activities; but that he could possibly 
perform occupational demands.  

The veteran underwent a VA examination in October 2006.  He 
complained of mild aching in both feet, especially at the 
heels.  He also complained of daily flare-ups brought on by 
increased weight bearing, walking, or standing.  He reported 
taking Indocin and hydrocodone as needed.  He reported having 
walked with a cane for the past seven months.  However, the 
cane was prescribed for knee and back disabilities.  The 
veteran reported that his foot disabilities have not affected 
his work; but do affect his daily life in that he is no 
longer able to run or play basketball.  

Upon examination, the veteran's extremities showed no 
cyanosis, clubbing, or edema.  Pedal pulses were 2+ 
bilaterally.  On foot examination, the veteran had moderate 
to severe pes planus of both feet.  He had bilateral 20 
degree angulation of his Achilles tendons.  However, his 
weight bearing alignment of the feet was normal.  He was 
diagnosed with bilateral pes planus and plantar fasciitis.  
X-rays of the feet were normal.  

In order to warrant a rating in excess of 10 percent for the 
veteran's right foot, his disability must be severe with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities.  The 
Board notes that the veteran's x-rays were normal; and the 
October 2006 specifically stated that there was no edema 
(swelling).  There was no evidence of characteristic 
callosities.  

The Board finds that the preponderance of the evidence weighs 
against the veteran's claim for an increased rating.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for pes planus, 
right foot must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

In order to warrant a compensable rating for his left foot 
disability (recently diagnosed as pes plans), the disability 
must be considered moderate, manifested by with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, and pain on manipulation and use of 
the feet.  The Board finds that although the veteran's weight 
bearing was deemed normal at his most recent examination; his 
pes planus was also described as moderate to severe.  In 
addition, the veteran has complained of pain in both feet; 
and the January 2006 private treatment report reflects that 
his left foot is more symptomatic than his right.  The Board 
finds that, in giving the veteran the benefit of the doubt, a 
10 percent rating is warranted for pes planus of his left 
foot.  

The Board notes that in order to warrant a rating in excess 
of 10 percent, his disability must be severe with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  There is no 
evidence in the claims file to support the granting of a 
rating in excess of 10 percent.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for pes planus, 
left foot must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

The remaining issues before the Board involve claims of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Anxiety/Social disorder
The veteran's service medical records show no findings 
attributed to any psychiatric disorder.  

Post service medical evidence reflects that in November 2004, 
the veteran's mental status was deemed to be "oriented, 
appropriate."  In February 2005, he underwent a depression 
screening and a post traumatic stress disorder (PTSD) 
screening.  Both were negative.  Moreover, the veteran denied 
experiencing mental stress test in the past.  

The veteran's first mention of a possible psychiatric 
disability occurred in August 2005, when he asked to be 
referred to a psychiatrist "for almost passing out in 
crowds."  In November 2005, he complained that when he gets 
in crowds, he can't breathe well; his throat feels like it's 
closing; and he gets dizzy.  He stated that he most recently 
had symptoms two moths prior to the appointment.  He then 
gave contrasting statements regarding when these symptoms 
began.  He stated the condition started 1.5 years ago at a 
Nuggets game; then stated that the condition began when he 
was in service and overseas.  He was diagnosed with a social 
anxiety disorder.  

The Board notes that in March 1995, the veteran filed 
numerous claims for service connection (separated left 
shoulder, right knee, ruptured Achilles tendon, low back 
strain, right wrist, fingers on left hand, right heel spur, 
and left knee tendonitis).  A claim for a psychiatric 
disability is noticeably absent.  Moreover, in response to 
the claims, the veteran was provided with numerous VA 
examinations throughout the 1990s.  The veteran never made 
any mention of a psychiatric disability.  The veteran began 
seeking treatment at the VA medical center on a fairly 
regular basis beginning in July 2003.  However, there are no 
records reflecting any complaints of a psychiatric disorder 
until August 2005.  

The fact that the veteran failed to include a psychiatric 
disorder claim when he filed his numerous other claims in 
March 1995 is evidence that the veteran did not suffer from a 
psychiatric disability at that time.  Likewise, the fact that 
the veteran never made any complaints of a psychiatric 
disorder until August 2005 is evidence that he did not suffer 
from a psychiatric disorder until that time.

The veteran argued in his October 2007 substantive appeal (VA 
Form 9) that he has suffered from psychiatric symptoms since 
"experiencing the inadvertent shooting down of Iran flight 
655 in 1988."  However, there is absolutely no medical 
evidence to support the contention.   

The lack of any post-service medical records until August 
2005 is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The post service medical evidence shows no complaints of a 
psychiatric disability until August 2005 (12 years after 
service); and no findings until November 2005.  Moreover, no 
competent medical opinion had linked his current disability 
to any incident of service.  The Board finds that a 
preponderance of the evidence weighs against the claim.     

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an anxiety/social disorder 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).



Sleep apnea
The veteran's service medical records show no findings 
attributed to sleep apnea.  Moreover, there are no post 
service findings of any sleep disorder until December 2006 
(13 years after service), when he sought treatment from the 
National Jewish Medical Center.    

The Board notes that in March 1995, the veteran filed 
numerous claims for service connection (separated left 
shoulder, right knee, ruptured Achilles tendon, low back 
strain, right wrist, fingers on left hand, right heel spur, 
and left knee tendonitis).  A claim for sleep apnea is 
noticeably absent.  Moreover, in response to the claims, the 
veteran was provided with numerous VA examinations throughout 
the 1990s.  The veteran never made any mention of a sleep 
disorder.  The veteran began seeking treatment at the VA 
medical center on a fairly regular basis beginning in July 
2003.  However, there are no findings attributed to a sleep 
disorder in all of the VA medical records.  The only evidence 
of sleep apnea is the December 2006 report from the National 
Jewish Medical Center.  

The fact that the veteran failed to include a claim for sleep 
apnea when he filed his numerous other claims in March 1995 
is evidence that the veteran did not suffer from sleep apnea 
at that time.  

The lack of any post-service medical records until December 
2006 is also probative to the issue of chronic disability.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The post service medical evidence shows no findings until 
December 2006 (13 years after service).  Moreover, no 
competent medical opinion had linked his current disability 
to any incident of service.  The Board finds that a 
preponderance of the evidence weighs against the claim.     

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for sleep apnea must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Restoration of a 20 percent rating for degenerative joint 
disease, right knee, questionable internal derangement, 
possible meniscal tear, effective January 1, 2006, is 
warranted.  Entitlement to a 10 percent rating, but no 
greater, is warranted for the veteran's service connected pes 
planus, left foot.  To this extent, the appeal is granted.
  
Entitlement to increased ratings for AC separation, left 
shoulder, with impingement syndrome and degenerative changes, 
and for pes planus, right foot, are not warranted.  
Entitlement to an earlier effective date (prior to December 
30, 2005) for the veteran's increased rating from 10 percent 
to 20 percent for AC separation, left shoulder, with 
impingement syndrome and degenerative changes, is not 
warranted.  Entitlement to service connection for an 
anxiety/social disorder and for sleep apnea is not warranted.  
To this extent, the appeal is denied.  


REMAND

The Board notes that the veteran's most recent VA examination 
of his knees was performed in September 2004 (almost four 
years ago).  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  The Board notes that the September 2004 
examiner reported mild pain and mild degenerative joint 
disease.  In contrast, a more recent (April 2007) treatment 
report from Dr. S.P.N. reflects swollen knees, and moderately 
severe degenerative changes.  

The Board finds that under these circumstances, the veteran 
is entitled to a new VA examination for the purpose of 
determining the severity of his bilateral knee disabilities.  

The Board notes that the veteran's claims for service 
connection for disabilities of the cervical spine, lumbar 
spine, and hips, are based on his contention that these 
disabilities are secondarily related to his service connected 
knee disabilities.  The RO scheduled the veteran for a VA 
examination that took place in September 2004.  The examiner 
opined that there was no such nexus.  However, the veteran's 
representative has pointed out that the rationale for the 
examiner's opinion was based on his belief that the 
disabilities were the result of a motor vehicle accident.  
The representative has pointed out that the motor vehicle 
accident in question occurred in December 2003; and that the 
veteran had sought treatment for these disabilities prior to 
the motor vehicle accident.  The Board acknowledges that the 
veteran did, in fact, seek treatment for these disabilities 
in September 2003 (three months prior to his motor vehicle 
accident).  As such, the September 2004 VA examiner's 
rationale is flawed.  Consequently, the Board finds that a 
new VA examination is warranted, for the purpose of 
determining whether the veteran suffers from a cervical spine 
disability, a lumbar spine disability, and a disability of 
the hips; and if so, whether these disabilities were caused, 
or are aggravated, by his service connected knee 
disabilities.  Additionally, the Board notes that the 
veteran's January 2004 claim was for a disability of the hips 
(plural).  However, the January 2005 RO rating decision only 
addressed the right hip.  The Board rephrased the issue to 
include both hips.  As such, any further adjudication of the 
issue should include consideration of a bilateral hip 
disability.  

In regards to the veteran's alleged left Achilles tendon 
injury, the Board notes that there are numerous service 
medical records that document such an injury.  The RO denied 
the veteran's claim on the contention that he does not 
currently suffer from an injury of the Achilles tendon.  The 
Board finds that given that the veteran has been diagnosed 
with pes planus of the left foot; the veteran should be 
afforded a VA examination to determine whether or not the 
veteran suffers from a left Achilles tendon injury; and if 
so, whether it is related to his in-service injury.  The 
Board acknowledges that the veteran underwent a VA 
examination in October 2006.  However, that examination was 
limited to the left shoulder and bilateral feet.  Moreover, 
the purpose of the examination was to determine the severity 
of those injuries.  The examiner was not asked to provide a 
medical opinion regarding a possible Achilles tendon injury.  
In addition, the October 2006 examiner did not have access to 
the veteran's claims file.  

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding these issues for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

The case is hereby REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claims that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of any disability of the 
cervical spine, lumbar spine, bilateral 
hips, and left Achilles tendon.  The 
examiner should also determine the 
severity of the veteran's knee 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records and 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any cervical spine, lumbar spine, or 
bilateral hip disability was caused, or 
aggravated by, his service connected knee 
disabilities.

The examiner should also opine whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
left Achilles tendon disability was 
caused by, or the result of his in-
service injury.  

Finally, the examiner should determine 
the severity of the veteran's knee 
disabilities.  Any special tests deemed 
medically advisable should be conducted.  
Range of motion testing should be 
conducted, and if possible, the examiner 
should report (in degrees) the point in 
range of motion testing where pain is 
elicited.  If possible, the examiner 
should also offer an opinion as to the 
degree of additional functional loss (if 
any) due to weakness, fatigue, and 
incoordination.  The examiner should 
specifically report whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
it is slight, moderate or severe.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings or service 
connection are warranted for the 
disabilities on appeal.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


